Citation Nr: 0414340	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable rating for left ureteral 
calculus. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1942 
to October 1948.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which in pertinent part confirmed a 
noncompensable evaluation for left ureteral calculus.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in July 2002.  

In December 2002, the Board ordered further development of 
the evidence.  Subsequently, the regulation authorizing the 
Board to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
September 2003, the Board remanded the issue to the RO.  The 
RO completed the necessary development, issued a supplemental 
statement of the case (SSOC), and returned the case to the 
Board for adjudication.   


FINDINGS OF FACT

The left ureteral calculus is productive of occasional 
colic..  


CONCLUSION OF LAW

The criteria for a 10 percent schedular rating for left 
ureteral calculus are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4, 4.3, Diagnostic Code 7510, 7509. (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi,  17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was furnished s 
statement of the case and a supplemental statement of the 
case. These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claims.  Further, by way of 
a letter dated in October 2002, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim and what evidence the evidence VA 
would attempt to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of VA evaluations have been obtained and associated 
with his claims file as well as testimony proffered at his 
hearing.  There is no identified evidence that has not been 
accounted for and the veteran has not indicated otherwise.

The record shows that the VA has not informed the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim as required by38 C.F.R. § 3.159.  In 
this regard, the veteran was provided with notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Boards finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

In November 1948, the RO granted service connection for left 
ureteral calculus and assigned a noncompensable evaluation.  
In June 2000, the veteran reported numerous attacks of kidney 
stones through the years.  He requested an increased rating.  

During an August 2000 VA examination, the veteran reported 
occasional episodes of renal calculi but no history of 
catheterization, dilation, or drainage procedures.  
Urinalysis was normal.  No other symptom was noted.  The 
diagnosis was renal calculus.  

In July 2002, the veteran testified before the undersigned 
Veterans Law Judge that he had urinary frequency of 2 to 3 
times during the night and that he self-treated for 
occasional kidney stones by drinking more beer.  He testified 
that his private doctors had all died.  He thought that his 
kidney stone attacks occurred about once per year during 
which time he urinated into a gauze filter that trapped the 
small stones, about the size of grains of salt.  He testified 
that passing these stones was very painful but that surgery 
had never been required.  

Private medical records reflect treatment for prostatitis in 
the late 1990s.  VA outpatient records show treatment for 
various problems.

The veteran underwent a VA urology examination in April 2003.  
The urologist reviewed the claims file.  During the 
examination, the veteran reported numerous kidney stone 
attacks over the years with flank pain and discomfort 
preceding the passage of small grains in the urine.  He 
recalled about two or more episodes per year with 2 episodes 
having occurred during the current year.  The urologist 
stated that the veteran had symptoms of bladder outlet 
obstruction, including nocturia, three to four times nightly 
with urgency.  The veteran took medication for various health 
problems, including a painkiller as necessary.  The urologist 
ordered blood tests and a computerized axial tomography (CAT) 
scan to assess kidney stones and noted that because no kidney 
stone had ever been analyzed, no dietary or medicinal 
precaution could be prescribed.  The urologist also mentioned 
the lack of any documentation that the pain that the veteran 
described was related to urinary calculi.  In May 2003, the 
urologist reviewed the CAT scan and the blood work and found 
no calculus or other abnormality.  The veteran was to return 
to the clinic in one year.  

In May 2003, another VA physician evaluated the veteran and 
remarked that he had nocturia 4 to5 times per night in spite 
of multiple pill trials.  The physician reviewed the CAT scan 
and found that it showed "at least one small R renal cyst."  
The veteran was encouraged to exercise and to maintain a low 
fat diet.  

Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

The statement of the case reflects that the veteran's 
disorder is evaluated under Diagnostic Code 7510.

Diagnostic Code 7510 provides for the evaluation of 
ureterolithiasis (i.e., stones or calculi of the ureter).  
Ureterolithiasis is to be rated as hydronephrosis, except 
that a 30 percent rating will be assigned when there is 
recurrent stone formation requiring one or more of the 
following: 1) diet therapy; 2) drug therapy; 3) invasive or 
noninvasive procedures more than two times per year. 

Diagnostic Code 7509 provides for the evaluation of  
hydronephrosis.  A 10 percent evaluation under this code is 
warranted with only an occasional attack of colic, where 
there is no infection and where catheter drainage is not 
required; a 20 percent evaluation is for application where 
there are frequent attacks of colic requiring catheter 
drainage; a 30 percent evaluation is warranted where there 
are frequent attacks of colic with infection (pyonephrosis) 
and impaired kidney function.  Finally, severe hydronephrosis 
is rated under the criteria for renal dysfunction.

The veteran's statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the medical evidence does not demonstrate 
that the veteran has been on diet therapy or drug therapy or 
has undergone invasive or noninvasive procedures for the 
ureterolithiasis.  During the recent VA examination a CAT 
scan showed no calculi.  However, the veteran has reported 
flank pain.  The examiner mentioned the lack of any 
documentation that the pain was related to urinary calculi.  
However, the veteran has also provided a history of recurrent 
calculi over the years.  After reviewing the record and with 
the benefit of the doubt in the veteran's favor, the Board 
finds that the left ureteral calculus results in occasional 
flank pain.  Accordingly, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.3.  

However, this same evidence does not support a rating in 
excess of 10 percent.  The evidence does not reflect that the 
veteran experiences frequent attacks of colic requiring 
catheter drainage.  Accordingly, a rating in excess of 10 
percent is not warranted.


ORDER

A 10 percent evaluation for left ureteral calculus is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



